On Rehearing
Appellants earnestly argue that we erred in our original opinion because of failure to consider that the law was changed by the enactment in 1915 of what is now § 248, Title 7, Code 1940. Appellants state that, our holding “may have been the law prior to 1915,” but, “since the adoption of § 248: of Title 7” the record must affirmatively show that the defendant does waive or abandon his demurrer before he can be in default, and that the failure of the record’ so to show such waiver or abandonment of the demurrer constitutes reversible error.
McCord v. Harrison & Stringer, 207 Ala. 480, 481, 93 So. 428, 429, was decided in 1922. In that case, plaintiffs filed suit on the common counts on October 21, 1920. Defendant filed a plea in abatement on November 15, 1920. On January 24, 1921, the plaintiffs filed an additional count, and on that day judgment nil dicit was rendered for plaintiff.
On February 8, 1921, which was within thirty days after entry of the judgment nil dicit, defendant filed his motion to set aside said judgment on the grounds:
“* * * (1) That neither-defendant nor his attorney had any notice or knowledge that a term of the circuit court of Talladega county would be held, or was being held, on the date that said judgment was rendered. (2, 3) That defendant had duly filed his plea in abatement (as shown above), and had not filed any other plea in the cause, and had not waived said plea in abatement, and the court was without jurisdiction to render said judgment. (4) That under the pleadings on file the court was without jurisdiction to-render said judgment. * * * ”
*343The motion to set aside said judgment was continued and later denied by the trial •court on June 2, 1921.
Defendant appealed on the record and assigned as error the rendition of said judgment, the denial of the motion to set the same aside, the refusal of the trial ■court to consider said motion, and the ruling that it had abated. In affirming the judgment, this court said:
“It is well settled by the decisions of this court that, when a defendant pleads an affirmative plea, as to which he has the burden of proof, and fails to appear and sustain it, and the judgment entry recites that the defendant 'says nothing further in bar or preclusion of plaintiff’s right to recover,’ judgment may be rendered as though no plea were on file. McCollom v. Hogan, 1 Ala. 515; Dougherty v. Colquitt, 2 Ala. 337; McCoy v. Harrell, 40 Ala. 232; Home Protection, etc., v. Caldwell, 85 Ala. 607, 5 So. 338; Schwarz v. Oppenheimer, 90 Ala. 462, 8 So. 36; Hutchison v. Powell, 92 Ala. 619, 622, 9 So. 170; Brandon v. Leeds State Bank, 186 Ala. 519, 65 So. 341; Elyton Land Co. v. Morgan, 88 Ala. 434, 7 So. 249. In the instant case, the court heard testimony adduced by plaintiffs, and on that testimony adjudged that they were entitled to recover.
“Under the recitals of the judgment entry' — in the absence, at least, of a bill of exceptions showing something to the contrary — it must be conclusively presumed that the venue plea was waived by the defendant; and, further, that, even if it were not waived, there was no evidence to sustain it. McCollom v. Hogan, 1 Ala. 515; Hutchison v. Powell, 92 Ala. 619, 622, 9 So. 170; and other cases, supra. On the record before us, we are bound to hold that the judgment in question was free from error.” (Emphasis supplied.)
In the instant case, appellants’ demurrer can stand on no higher ground than the plea in abatement in the McCord case, supra.
See, also, Dixie Coal Min. & Mfg. Co. v. Williams, 221 Ala. 331, 333, 128 So. 799, 800, a workmen’s compensation case, decided in 1930, where it was said:
“ * * * The judgment and finding show no ruling on the demurrer. It must, therefore, be treated as having been abandoned or waived. Southern Indemnity Ass’n v. Ridgway, 190 Ala. 334, 67 So. 446. This is not to be taken as a concession that the demurrer was well taken. * * * ”
In O’Rear v. Kimbro, 227 Ala. 22, 23, 148 So. 435, 437, decided in 1933, the following appears:
“ * * * We find, however, no ruling of the court upon the demurrer, and we are therefore at liberty to treat the same as having been waived or abandoned. Elyton Land Co. v. Morgan, 88 Ala. 434, 7 So. 249;” and other cases there cited.
We are of opinion that our holding is in accord with the law, both prior to and since 1915.
Other points urged by appellants were sufficiently treated in original opinion.
Application overruled.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.